

TRANSITION AGREEMENT


    
This TRANSITION AGREEMENT, dated as of March 2, 2020 (“Agreement”), between FBL
Financial Group, Inc. (“Employer” or “FBL”) and Charles Happel (“Employee”) sets
forth the terms of a transition bonus (“Transition Bonus”) to be paid to the
Employee by the Employer subject to the terms and conditions set forth herein.


WHEREAS, the Employer desires to incentivize the Employee to continue employment
with the Employer until such time as Employee’s replacement is hired and
trained, as determined by Employer.


WHEREAS, in consideration of services to be performed by the Employee, the
Employer desires to award the Employee a Transition Bonus pursuant to the terms
and subject to the conditions set forth herein.


NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto, intending to
be legally bound, agree as follows:


1. Amount of Transition Bonus. The amount of the Transition Bonus shall be
Twenty-Five Thousand Dollars ($25,000.00) per month during Employee’s employment
by Employer, starting January 1, 2020, and continuing each month of employment
thereafter during Employee’s employment by Employer in 2020; however, in no
event shall the total amount of the Transition Bonus exceed One Hundred Fifty
Thousand Dollars ($150,000.00). No benefits shall accrue or be applicable to the
Transition Bonus.


2. Conditions to Transition Bonus. The Employee’s right to receive the
Transition Bonus provided for herein is subject to (a) remaining employed by FBL
until at least June 1, 2020; and (b) assisting the FBL CEO in the transition of
Employee’s duties to his successor (collectively “Conditions Precedent”).
Employee’s failure to comply with the Conditions Precedent will void any
obligation by Employer to pay the Transition Bonus described herein.


3. Payment of Transition Bonus. Subject to the terms and conditions set forth
herein, a lump sum payment equal to the accumulated monthly Transition Bonus
earned by Employee shall be paid to Employee on the next regular payroll date
for exempt employees, following Employee’s separation from Employer. The lump
sum payment shall be subject to withholding for taxes and deductions. If
necessary, Employer may stay the payment of the Transition Bonus for such time
period as required to comply with Internal Revenue Code §409(a).


4. No right to Continued Employment. Nothing herein shall confer upon the
Employee the right to remain in the employ or serve of the Employer, its
subsidiaries or its affiliates, and nothing herein shall restrict the ability of
any of the foregoing entities from terminating the Employee’s services.




1



--------------------------------------------------------------------------------




5. Funding. The obligations of the Employer to make payments under this
Agreement shall be contractual only and all such payments shall be made from the
general assets of the Employer. The Employee, beneficiary or person having or
claiming a right to payments hereunder shall rely solely on the unsecured
promise of the Employer, and nothing herein shall be construed to give any such
individual any right, title, interest or claim in or to any specific asset,
fund, reserve, account or property of any kind whatsoever owned by the Employer
or in which it may have any right, title or interest now or in the future.


6. Withholding. The Employer is authorized to withhold from the Transition Bonus
amounts of withholding and other taxes due in connection with the payment of the
Transition Bonus.


7. Governing Law. This Agreement shall be governed by the laws of the State of
Iowa, without giving effect to conflict of law principles.


8. Successors. This Agreement shall inure to the benefit of Employee and
Employee’s heirs and beneficiaries. This Agreement shall be binding on and inure
to the benefit of the Employer and its respective successors and assigns,
whether by merger, sale of assets or otherwise.


9. Entire Agreement. This Agreement represents the complete understanding of the
parties with respect to the subject matter hereof, and supersedes all prior and
contemporaneous discussions and agreements between any parties with respect to
such subject matter.


10. Headings and Captions. The headings and captions used in this Agreement are
for convenience or reference only, and shall in no way define, limit, expand
otherwise affect the meaning or construction of any provision of this Agreement.




IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.






EMPLOYER:                    EMPLOYEE:


FBL FINANCIAL GROUP, INC.




/s/ Daniel D. Pitcher                    /s/ Charles Happel                
Daniel D. Pitcher                    Charles Happel
Chief Executive Officer                Chief Investment Officer


2

